DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 8/20/2021.  Claim 2 has been canceled.  Claims 1, 3-6 and 14-19 are now pending.  
Allowable Subject Matter

3.	Claims 1, 3-6 and 14-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Calmes (US 2016/0010346).
	Calmes discloses a form liner comprising a plurality of cavities defined by a plurality of raised portions, at least one cavity comprising an enhancing material attached to a surface of said cavity (claim 1).
	Thus, Calmes does not teach or fairly suggest the claimed device for targeted delivery of concrete admixture comprising a sheet formed from a water-soluble material, the sheet having a plurality of sealed pockets extending across the surface of the sheet in both lateral dimensions, each pocket containing a quantity of concrete admixture and the edges of each pocket being sealed to prevent admixture from escaping the pockets or moving between pockets, at least some of the sealed edges being perforated, wherein the sheet is configured to be separated along the sealed edges without breaking open the pockets to create a smaller sheet of a desired shape and size.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762